Citation Nr: 1735105	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	California Department of 
		Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In February 2014 and February 2016, the Board remanded this matter for additional medical inquiry.  The case is again before the Board for appellate review.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since issuance of a Supplemental Statement of the Case (SSOC) in April 2017.


REMAND

Pursuant to the Board's February 2014 and February 2016 remands, the Veteran underwent VA examinations in May 2014 and March 2017 (for which reports and opinions are of record).  The reports and opinions are responsive to the Board's February 2016 remand inquiries.  In particular, the VA examiners explained in detail why they believe it is unlikely that the Veteran's lower spine arthritis relates directly to active duty.  In one respect, however, additional medical commentary would be helpful.  The Board must address whether it is as likely as not that arthritic changes in the spine had their onset within one year of discharge from service in December 1982.  See 38 C.F.R. § 3.309(a).  Medical commentary on this particular issue is necessary in light of the facts in this case.    

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  In particular, include in the record any outstanding VA treatment records, the most recent of which are dated in March 2017.  All records/responses received must be associated with the electronic claims file.  

2.  Return the case to the VA examiner who wrote the November 2016 addendum opinion or to the examiner who wrote the March 2017 VA report and opinion (or to a suitable substitute) for issuance of an addendum opinion addressing the service connection claim for back disability.  The examiner should review the claims file again.  The examiner should then answer the following question: 

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's arthritis, to include the diffuse idiopathic skeletal hyperostosis (DISH) noted by the May 2014 VA examiner, manifested within the first year of discharge from active service in December 1982?  

In answering this question, please accept as true the Veteran's description of the in-service motor vehicle accident, his description of back pain since the injury, and his reported medical treatment in the years since service.      

Any opinion or conclusion reached should be fully explained.  Another examination of the Veteran should only be scheduled if the examiner determines this is necessary.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the April 2017 SSOC should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




